Exhibit 10.1

AMENDMENT TO STOCK OPTION AGREEMENTS

This AMENDMENT TO STOCK OPTION AGREEMENTS (this “Amendment”), dated as of
February 14, 2008, is entered into by and between AMERICAN LAND LEASE, INC., a
Delaware corporation (the “Company”), and                             
(“Employee”), and amends the Incentive Stock Option Agreements, dated as of
                    ,             ,                     ,             ,
                    ,              and                     ,             ,
entered into by the Company and Employee (the “Stock Option Agreements”).
Capitalized terms used but not otherwise defined in this Amendment shall have
the respective meanings set forth in the Stock Option Agreements or, if not
defined therein, the Company’s 1998 Stock Incentive Plan, as amended (the
“Plan”).

Background

A. On each of                     ,             ,                     ,
            ,                     ,             , and                     ,
            , the Company and Employee entered into the Stock Option Agreements.

B. Company and Employee wish to amend the terms of the Stock Option Agreements
in the manner set forth herein.

C. Pursuant to the Option Agreements and the Plan, such amendment must be set
forth in a written agreement among the Company and Employee.

Operative Terms

The Company and employee hereby agree as follows:

1. Amendments of Stock Option Agreements.

(a) Section 4(b) of the Stock Option Agreements is hereby amended by adding new
subsection (iii) thereto, which shall read in its entirety as follows:

“(iii) through a net exercise of the Option whereby the Employee instructs the
Company to withhold that number of Option Shares having a Fair Market Value
equal to the aggregate Exercise Price of the Option Shares for which the Option
is being exercised and deliver to the Employee the remainder of the shares
subject to exercise. Solely for purposes of this subsection, Fair Market Value
shall mean the trailing five (5) trading-day volume weighted average price of
the Company’s Common Stock on the New York Stock Exchange “

(b) Section 4(b)(ii) of the Stock Option Agreements is hereby amended by
deleting the period at the end thereof and replacing it with” “, or”.



--------------------------------------------------------------------------------

Exhibit 10.1

2. No Other Amendments. Except as expressly amended hereby, the provisions of
the Stock Option Agreements are and will remain in full force and effect and,
except as expressly provided herein, nothing in this Amendment will be construed
as a waiver of any of the rights or obligations of the Company and Employee
under the Stock Option Agreements.

3. Counterparts. This Amendment may be executed in counterparts, each of which
when signed by the Company or Employee will be deemed an original and all of
which together will be deemed the same agreement.

4. Plan Controls. This Amendment and the Agreements are made under and subject
to the provisions of the Plan. In the event of any conflict between the
provisions of this Amendment or the Agreements as amended hereby, the provisions
of the Plan shall govern.

5. Entire Agreement. This Amendment and the Agreements and the Plan contain the
entire understanding and agreement of the Company and Employee concerning the
subject matter hereof, and collectively supersede any other agreement or
understandings, written or oral, between the parties with respect thereto.

6. Governing Law. This Amendment and the rights of all persons claiming
hereunder will be construed and determined in accordance with the laws of the
State of Florida without giving effect to the conflict of law principles
thereof.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

AMERICAN LAND LEASE, INC. By:  

 

Name:  

 

Title:  

 

Address:   29399 U.S. Hwy 19 North, Suite 320   Clearwater, FL 33761 EMPLOYEE:

 

Name:  

 

Address:  

 

 

 